NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-4795
                                       ___________

         STEVEN WICKS; CAROLINE WICKS; GEORGE BIDLESPACHER;
          MARILYN BIDLESPACHER; GREG BROWN; KAREN BROWN,
                                     Appellants

                                             v.

     DUDLEY N. ANDERSON; KEVIN WAY; ROBIN A. READ; WILLIAM BURD;
    DANIEL MATHERS; MARC DRIER; MARY E. BUTLER; KENNETH D. BROWN;
             LYCOMING COUNTY; THE 29TH JUDICIAL DISTRICT
                  ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 4-14-cv-00143)
                      District Judge: Honorable C. Darnell Jones, II
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    July 13, 2015

             Before: AMBRO, VANASKIE and SLOVITER, Circuit Judges

                              (Opinion filed: July 16, 2015)
                                     ___________

                                        OPINION*
                                       ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Appellants, proceeding pro se, seek review of the District Court’s order granting

the defendants’ motions to dismiss a civil rights action brought under 42 U.S.C. § 1983.

For the following reasons, we will affirm.

       As we write only for the parties, who are familiar with the facts and procedural

history, we will set forth only those facts necessary to our conclusions. In 2009, Steven

and Caroline Wicks (the Wickses), William Blair, and George Bidlespacher filed an

action in the United States District Court for the Middle District of Pennsylvania against

a variety of local government officials, alleging improprieties, including missing

documents, in connection with their separate state court civil cases. A Magistrate Judge

recommended that the defendants’ motions to dismiss be granted, and District Judge

Christopher C. Conner adopted that recommendation. We affirmed. Wicks v. Lycoming

Cnty., 456 F. App’x 112 (3d Cir. 2012) (not precedential) (Wicks I).

       On January 27, 2014, the Wickses and George Bidlespacher, joined now by

Marilyn Bidlespacher and Greg and Karen Brown, filed a new action in the District

Court. They named as defendants several parties who had been sued in the 2009 action:

Lycoming County Common Pleas Court Judges Dudley N. Anderson and Kenneth D.

Brown; William J. Burd, the Lycoming County Prothonotary; Kevin Way, the Lycoming

County Court Administrator; Daniel Mathers, Chairman of the Board of Viewers; and

Lycoming County and the 29th Judicial District of Pennsylvania (“29th District”). The

plaintiffs added as defendants Judge Conner; Robin Read and Mary Butler, attorneys who

represented the defendants in Wicks I; and Marc Drier, an attorney who represented

                                             2
Caroline Wicks in divorce proceedings. The plaintiffs complained again about allegedly

missing documents, and asserted that the defendants conspired to thwart their state and

federal court cases. The defendants filed motions to dismiss, arguing, inter alia, that the

plaintiffs’ claims were barred by the applicable statute of limitations. The District Court

agreed and dismissed the complaint with prejudice. The plaintiffs appealed.1

       Claims brought under § 1983 are subject to the state statute of limitations for

personal injury actions. Wilson v. Garcia, 471 U.S. 261, 266-67 (1985). For civil rights

actions originating in Pennsylvania, a two-year statute of limitations applies. Lake v.

Arnold, 232 F.3d 360, 368 (3d Cir. 2000); 42 Pa. Cons. Stat. § 5524. A § 1983 cause of

action accrues when the plaintiff knows or has reason to know of the injury that

constitutes the basis of the cause of action. Sameric Corp. of Delaware, Inc. v. City of

Philadelphia, 142 F.3d 582, 599 (3d Cir. 1998). The running of the statute of limitations

is an affirmative defense that generally must be raised by the defendant. See Fed. R. Civ.

P. 8(c).

       The plaintiffs’ claims pertain to injuries that allegedly occurred in 2007 and 2009,

during the adjudication of their state court lawsuits and the Wicks I litigation. Therefore,

1
  We have appellate jurisdiction under 28 U.S.C. § 1291, and we exercise plenary review
over a District Court’s decision to grant a motion to dismiss on statute of limitations
grounds. See Algrant v. Evergreen Valley Nurseries Ltd. P’ship, 126 F.3d 178, 181 (3d
Cir. 1997). Because we agree that the plaintiffs’ claims are time-barred, we will not
consider the District Court’s additional determinations that claims were barred by res
judicata, that the attorney-defendants did not act under color of state law, that the judicial
defendants were protected by immunity, and that some of that the plaintiffs’ allegations
were insufficient under the pleading standards articulated in Bell Atl. Corp. v. Twombly,
550 U.S. 544, 570 (2007).

                                              3
as the defendants argued, the two-year statute of limitations expired well before the

plaintiffs filed the present action on January 27, 2014.2 The plaintiffs seek to avoid the

statute of limitations bar by asserting that their injuries are ongoing, see Cowell v. Palmer

Twp., 263 F.3d 286, 292 (3d Cir. 2001) (discussing continuing violations theory), and

that they “did not learn of the fraud and falsehoods visited upon them until the summer of

2013”); Schmidt v. Skolas, 770 F.3d 241, 251 (3d Cir. 2014) (discussing Pennsylvania’s

discovery rule). In support of these claims, the plaintiffs point to letters, emails, and

handwritten notes pertaining to their state court lawsuits, Wicks I, and a judicial

complaint against Judge Anderson. The dates of these documents, however, indicate that

they were generated more than two years before the plaintiffs filed the present lawsuit.

Although the plaintiffs alleged that their complaint was based on “after-discovered

information which demonstrates . . . egregious judicial corruption[,]” they fail to identify

that “information.” Finally, there is no indication in the record that the defendants

prevented the plaintiffs from discovering their alleged injuries through fraud or

concealment. See Bohus v. Beloff, 950 F.2d 919, 925 (3d Cir. 1991).

       For the foregoing reasons, we will affirm the District Court’s judgment.




2
  As the District Court noted, the plaintiffs’ claims are untimely even if the statute of
limitations did not begin to run until we affirmed the dismissal of Wicks I on January 5,
2012. In addition, Pennsylvania’s two year statute of limitations bars the plaintiffs from
raising a malpractice claim against Marc Drier, whose representation of Caroline Wicks
in divorce proceedings ended in 2006. Knopick v. Connelly, 639 F.3d 600, 606 (3d Cir.
2011) (“Pennsylvania imposes a two-year statute of limitations on tortious conduct,
including legal malpractice actions.”).
                                               4